IN THE
                         TENTH COURT OF APPEALS




                                No. 10-16-00077-CR

                       IN RE EDWARD S. HODGES, III



                               Original Proceeding


                          MEMORANDUM OPINION


      Edward S. Hodges, III’s “Writ of Mandamus” filed on March 8, 2016, is denied.




                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed April 14, 2016
Do not publish
[OT06]